Citation Nr: 1229393	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In a January 2010 statement and on his February 2010 substantive appeal, the Veteran provided a notice of disagreement with the effective date assigned for his grant of service connection for tinnitus and hearing loss.  The RO issued a statement of the case addressing his earlier effective date claim in March 2010.  The notice letter attached to the March 2010 statement of the case informed the Veteran that if he wished to continue to appeal the issue of entitlement to an earlier effective date, then he needed to submit an additional VA Form 9 (substantive appeal).  The Veteran did not submit a substantive appeal following the March 2010 statement of the case, and as such, the earlier effective date claim is not before the Board and is not addressed in this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  Service connection is in effect for hearing loss in the right ear only.  Until a compensable rating is assigned for the service connected ear, the non-service connected ear is treated as normal.  Once a compensable rating is assigned, both ears are rated as service connected.

3.  The Veteran's right ear hearing loss was shown to be level X hearing on the most recent VA examination.  With level I hearing in the other ear, this warrants a compensable rating.

4.  Viewing the May 2009 examination as if both ears were service connected, level V and level III hearing would be shown, warranting a compensable rating.

5.  The Veteran's service-connected tinnitus is assigned a 10 percent raging, the maximum schedular rating authorized under the applicable regulations.  Symptoms of the tinnitus are not so unusual as to render application of the regular schedular provisions impractical.


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial 10 percent evaluation, and no higher, for right ear hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86(a) Diagnostic Code 6100 (2011). 

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.87, Part 4, Diagnostic Codes (DC) 6260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection for right ear hearing loss and tinnitus have been granted and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Dingess/Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 

VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his wife, his sister, and by his representative, on his behalf.  

The appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999) (concerning initial ratings).

Evaluations of unilateral defective hearing range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from level I for essentially normal acuity to level XI for profound deafness.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment as long as there is not complete deafness in that ear, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

Compensation is payable for the combinations of service-connected and nonservice-connected disabilities specified in paragraphs (a)(1) through (a)(5) of this section as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of willful misconduct.  Hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran filed a claim for entitlement to right ear hearing loss in August 2008.  In a June 2009 rating decision, the Veteran was granted entitlement to service connection for right ear hearing loss.  Service treatment records included treatment for temporary hearing loss in the right ear following exposure to noise at the firing range.  The Veteran was also granted entitlement to service connection for tinnitus, with an initial evaluation of 10 percent disabling.

In the current case, VA audiology treatment notes show that in May 2009, the Veteran complained hearing impairment in both ears, with the right ear worse than the left.  Functional impairment included difficulty understanding conversation speech, which caused potential safety risks while he was employed as an electrician.  He also complained of intermittent bilateral tinnitus, which he described as occurring approximately four times per year.  

Audiogram testing was performed using both air conduction and bone conduction methods.  Bilateral sensorineural hearing loss.  Air conduction testing of the right ear revealed decibel levels of 40, 80, 105, and 105 at 1000, 2000, 3000, and 4000 Hertz, respectively.  Testing revealed an average of 82.5 decibels.  His speech recognition score in his right ear was 72 percent.  The examiner noted the Veteran had severe sensorineural hearing loss in the right ear.  Defective hearing was also noted in the left ear, with findings of 30, 40, 75, and 80 at the respective frequencies, for an average of 56.25.  Speech recognition in the left ear was 88 percent in the left ear.  Thus, hearing loss pursuant to 38 C.F.R. § 3.385, was established.  Level V hearing is shown in the right ear, with level III hearing shown in the left ear.

The Veteran was afforded an additional VA examination in February 2011.  Air conduction testing revealed decibel levels of 55, 90, 115, and 105 at 1000, 2000, 3000 and 4000 Hertz, respectively.  This results in an average of 91.25 decibels.  While the Veteran also had bone conduction testing completed, the examiner noted the air conduction test better reflected the Veteran's level of hearing loss.  The Board notes that the air conduction examination resulted in higher decibel numbers.  Using the Maryland CNC word list, the Veteran's initial speech recognition score was 24 percent in his right ear.  Best performance of the Maryland CNC word list was 36 percent in his right ear.  The examiner noted profound sensorineural hearing loss in the right ear and moderately severe hearing loss in the left ear.

Based on the results of the February 2011 VA examination, the Veteran's right ear demonstrated an exception pattern of hearing loss as defined by 38 C.F.R. § 4.86(a).  As such, the Roman Numeral designation for his right ear should be the higher numeral from either Table VI or VIa of 38 C.F.R. § 4.85.  Here, the Board will use the speech recognition score of 36 percent, according to testing protocol.  His best rating is assigned under Table VI as this warrants level X hearing under those provisions.  Considering the nonservice connected ear as a level I warrants a 10 percent rating.  Thus the provisions of 38 C.F.R. § 3.383 are for application, and the left ear may be rated as if service connected.

Left ear findings at the respective frequencies in 2011 were 35, 40, 75, and 80, for an average of 57.5.  Speech recognition was 96 percent.  This is level II hearing.  Level X and level II hearing warrants a 10 percent rating, but no more.  Looking back to the 2009 findings, using both levels found there, levels V and III also warrants a 10 percent rating.

Lay statements from the Veteran, his wife, his sister, and his friend indicate that he has had ongoing hearing loss.  There statements indicate that his right ear hearing loss has been at a severe level since service.  While the May 2009 VA examination indicated a lower level of hearing loss than the February 2011 VA examination, with application of 38 C.F.R. § 3.383, a 10 percent rating can be assigned based on the 2009 examination results.  As such, the Board finds that an initial 10 percent rating, but no more, should be provided for the entire appeal period.  Even rating both ears as if service connected, no more than a 10 percent rating is warranted under the schedular criteria.

Similarly, with regard to the Veteran's request for an initial increased evaluation for tinnitus, it is noted that his service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, DC 6260.  Under this code, there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  DC 6260 limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or a rating in excess of 10 percent, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Consideration of referral for an extraschedular rating requires a three-step inquiry.  Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Here, the Veteran's hearing loss and tinnitus symptoms and level are contemplated by the rating schedule.  The rating schedule for hearing loss has specific provisions for exceptional patterns of hearing loss, such as the Veteran has in his right ear.  The rating schedule Tables also allow for a Roman Numeral higher than the XI assigned for the Veteran's right ear.  While Diagnostic Code 6260 does not provide for a rating in excess of 10 percent for tinnitus, the Veteran's level of tinnitus is contemplated by the schedule.  The Veteran indicated that his tinnitus in intermittent and only occurs approximately four times per year.  The Veteran has not described any symptoms which are not addressed by the schedular criteria for hearing loss or tinnitus.  

The discussion above reflects that the symptoms of the Veteran's are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular evaluation for any of the service- connected disabilities addressed herein is not warranted.  38 C.F.R. § 3.321(b) (1).

The preponderance of the evidence thus weighs against the Veteran's claims for an initial rating in excess of 10 percent for tinnitus.  The appeal as to this claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to an initial 10 percent rating, but no more, for right ear hearing loss is granted. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial 10 percent rating, and no higher, for right ear hearing loss is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


